Jun 09 2015, 9:53 am




ATTORNEYS FOR APPELLANT                              ATTORNEYS FOR APPELLEE
R. Brian Woodward                                    Scott B. Cockrum
David E. Woodward                                    John R. Terpstra
Woodward & Blaskovich, LLP                           Schererville, Indiana
Merrillville, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Merrillville 2548, Inc. successor                          June 9, 2015
to Merrillville GC 2548, Inc.,                             Court of Appeals Cause No.
                                                           45A03-1409-MF-345
Appellant/Intervenor/Counterclaim
                                                           Appeal from the Lake Superior Court
Plaintiff,                                                 The Honorable Calvin D. Hawkins,
                                                           Judge
        v.                                                 Cause No. 45D02-1301-MF-26

BMO Harris Bank N.A. f/k/a
Harris N.A., as the assignee of
the Federal Deposit Insurance
Corporation as the receiver for
Amcore Bank, N.A.,
Appellee/Plaintiff/Counterclaim

Defendant




Bradford, Judge.




Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015                           Page 1 of 25
                                           Case Summary
[1]   In 2006, MCSS Merrillville, L.L.C. (“Borrower”), executed a promissory note

      (“the Note”) and leasehold mortgage (“the Mortgage”) as security for the note

      in favor of Amcore Bank, N.A.; the debt and mortgage were later assigned to

      Appellant-Plaintiff-Counterclaim Defendant BMO Harris Bank, N.A., (“BMO

      Harris”). Borrower had entered into a lease (“the Lease”) for real property in

      Century Plaza in Merrillville (“the Parcel”), on which it operated a Golden

      Corral restaurant. The Lease required Borrower to refrain from assigning the

      Lease or subletting the Parcel. Since 2007, however, Appellee-Intervenor GC

      2548, Inc. (“GC 2548”), has actually operated the Golden Corral, although it

      has never been made party to the Lease and there was no assignment of rights

      under the Lease from Borrower to GC 2548.


[2]   In 2013, BMO Harris sued Borrower and various guarantors of Borrower’s debt

      for breach of contract, foreclosure, and appointment of a receiver. Eventually,

      BMO Harris moved for default judgment against Borrower and all but one of

      the guarantors and for an order of possession of the leasehold interest. In

      August of 2014, the trial court entered default judgment against Borrower and

      all but one of the guarantors and ruled that any right to possession by those

      parties was barred. At a hearing, GC 2548 argued that Borrower had

      abandoned the Parcel and that GC 2548 was an equitable assignee of the Lease.

      The trial court rejected this argument and ruled that: (1) BMO Harris’s default

      judgment against Borrower entitled it to foreclose on its interest in the Parcel;

      (2) Article 9.1 of the Indiana Uniform Commercial Code (“UCC”) dictated the

      Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015    Page 2 of 25
      result of this case, rather than Indiana Code provisions governing mortgage

      foreclosure actions; and (3) GC 2548 was bound by the default judgment

      against the defendants and was given thirty days to vacate the Parcel.


[3]   On appeal, GC 2548 contends that (1) the trial court erred in concluding that

      Article 9.1 applied; (2) GC 2548 is an equitable assignee of Borrower’s Lease;

      and (3) the equitable assignment of the Lease terminated BMO Harris’s security

      interest; and (4) that, even if BMO Harris is entitled to foreclose the Mortgage,

      it is not entitled to immediate possession of the Parcel. BMO Harris counters

      that (1) GC 2548 waived certain arguments, (2) GC 2548 was bound by the

      default judgment against defendants, (3) Article 9.1 of the UCC applies, (4) GC

      2548 is not entitled to equitable relief, and (5) the trial court correctly entered its

      order of possession in favor of BMO Harris. We conclude that although GC

      2548 preserved its argument that it was equitably assigned the lease, it has failed

      to establish equitable assignment, the provisions of Article 9.1 of the UCC do

      not apply to leasehold mortgages, and BMO Harris is not entitled to an order of

      possession of the Parcel. We therefore affirm in part, reverse in part, and

      remand for further proceedings.



                             Facts and Procedural History
[4]   At some point in 2005, Borrower entered into the Lease with Century Plaza,

      LLC (“Landlord”), for the Parcel, located in Century Plaza, with a term of

      fifteen years and on which Borrower was operating a Golden Corral restaurant.

      Inter alia, the Lease required Borrower to “refrain from assigning, selling, or in

      Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015       Page 3 of 25
      any manner transferring this Lease or any interest therein, by operation of law

      or otherwise; to refrain from subletting this Leased Premises or any portion or

      portions thereof; to refrain from permitting the occupancy by anyone with,

      through or under it.” Defendant’s Ex. 2. P. 22. On September 22, 2006,

      Borrower executed the Note in the principal sum of $1,520,000.00, payable to

      Lender.1 The Note required Borrower to make payments on the twentieth of

      each month until maturity on September 22, 2011, at which point Borrower

      was required to make a final principal and interest payment. The Note was

      secured by the Mortgage, originally dated June 2, 2006, and modified on

      September 22, 2006. In the Mortgage, Borrower granted Lender “a security

      interest in and all of [Borrower’s] rights, titles, and interest in the Lease and

      [Borrower’s] leasehold estate … located in Lake County at 8215 Broadway,

      Merrillville, Indiana, 46410.” Appellant’s App. pp. 129-30. The Mortgage was

      recorded with the Lake County Recorder on or about February 28, 2007. At

      some point, BMO Harris was assigned all of Lender’s rights and obligations

      pursuant to the Note and the Mortgage.


[5]   Since August of 2007, William Niemet has operated the Golden Corral

      Restaurant at 8215 Broadway on behalf of GC 2548. Borrower transferred the

      franchise agreement for the Golden Corral to GC 2548, and ever since, GC

      2548 has operated pursuant to the terms of the Lease, making payments directly




      1
        The Note was amended on September 21, 2007, in the amended amount of $1,501,918.50.
      (Appellant’s App. 85).

      Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015                  Page 4 of 25
      to Landlord while also paying property taxes and improving the real estate. GC

      2548, however, is not associated with Borrower, has never been made a party to

      the Lease, and has not been assigned any of Borrower’s rights pursuant to the

      Lease. Moreover, GC 2548 has made no payments to BMO Harris on the

      Note.


[6]   On January 23, 2013, BMO Harris filed a complaint for breach of contract,

      foreclosure of the Mortgage, and appointment of a receiver. BMO Harris

      named Borrower as principal defendant and also named, as guarantors of

      Borrower’s debt, MCSS Illinois, L.L.C.; Kipling Homes, L.L.C.; Kipling

      Development Corporation; Edward Mattox; and Peter Cinquegrani. BMO

      Harris alleged that Borrower breached the terms of the Note by, inter alia,

      failing to repay the indebtedness and all other sums due on the maturity date of

      September 22, 2011. The complaint also sought to foreclose BMO Harris’s

      interest in the Parcel. Of the defendants, only Cinquegrani appeared and

      answered the complaint.


[7]   On April 18, 2013, the trial court granted BMO Harris’s request for the

      appointment of a receiver. On May 29, 2013, GC 2548 moved to intervene,

      which motion the trial court granted on June 18, 2013. On June 20 and

      October 29, 2013, the receiver filed reports, neither of which was objected to by

      GC 2548. On December 20, 2013, the receiver filed a third report, to which

      GC 2548 objected on unspecified grounds.




      Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015    Page 5 of 25
[8]   On June 24, 2014, BMO Harris moved for entry of default, judgment, and order

      of possession of the Parcel. On July 11, 2014, GC 2548 filed a counter/third-

      party claim. On July 14, 2014, the trial court held a hearing on BMO Harris’s

      motion for entry of default, judgment, and order of possession. On August 5,

      2014, the trial court entered default judgment against all defendants except

      Cinquegrani and ruled that none of the defendants had any right of possession

      of the Parcel.


[9]   On August 20, 2014, the trial court held a contested hearing on the issue of

      possession of the Parcel, at which GC 2548 presented evidence concerning its

      claim that Borrower had abandoned the Parcel and that GC 2548 was an

      equitable assignee of the Lease. On September 19, 2014, the trial court issued

      its order on BMO Harris’s motion for possession. The trial court’s order

      provides as follows:


                                           ORDER
                     This matter came before the Court on Plaintiff’s Motion
              for Possession of Real Estate and heard on August 20, 2014. The
              Plaintiff, BMO HARRIS, N.A. f/k/a HARRIS N.A., as the
              Assignee of the Federal Deposit Insurance Corporation as the
              receiver for Amcore Bank, N.A. (hereinafter, “BMO HARRIS”)
              appeared by counsel, JOHN R. TERPSTRA and SCOTT B.
              COCKRUM. The Intervening Defendant, [GC 2548], appeared
              in person by its corporate representative and by counsel, DAVID
              E. WOODWARD and R. BRIAN WOODWARD.
                     Cause submitted. Evidence heard.
                     The Court, after considering the evidence, hearing
              arguments of counsel, having taken this matter under advisement
              and being duly advised in the premises now submits its findings


      Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015   Page 6 of 25
        of fact and conclusions of law pursuant to Trial Rule 52 A of the
        Indiana Rules of Civil Procedure.
        ISSUES
                The Plaintiff contends that Promissory Notes dated
        September 22, 2006 and September 21, 2007 were entered into
        between AMCORE BANK, N.A. to which BMO HARRIS is an
        assignee, as Lender and MCSS MERRILLVILLE, LLC
        (hereinafter “MCSS”) as Borrower. The Plaintiff contends that
        the subsequent note amended the original. Moreover, the note
        was secured by a Leasehold Mortgage dated June 2, 2006 with a
        Modification of Leasehold Mortgage dated September 22, 2006.
        The Plaintiff further contends that the Leasehold Mortgage
        claimed a right to a leasehold interest held by, MCSS under
        Lease for Century Plaza Merrillville (hereinafter, the “LEASE”)
        as described under a Memorandum of Lease dated June 15, 2006
        and recorded with the Recorder of Lake County, Indiana. The
        Plaintiff further contends that the Leasehold Mortgage and
        Memorandum of Lease encompass a leasehold located at 8215
        Broadway, Merrillville, Indiana, at which address is operated a
        Golden Corral restaurant. Before August, 2007, MCSS operated
        the Golden Corral restaurant; since August 2007, [GC 2548] has
        operated the Golden Corral restaurant.
                The Intervening Defendant contends that [GC 2548] is not
        affiliated with MCSS. Furthermore, the Intervening Defendant
        contends that [GC 2548] executed no documents evidencing
        assignment of any rights or obligations under the Lease by MCSS
        or BMO HARRIS. The Intervening Defendant contends that it
        was not, and never has been, a named tenant or other party
        under the terms of the Lease. And the Intervening Defendant
        contends that it took on obligations under the Lease in payment
        of rents and maintained its Golden Corral restaurant through
        capital and repair expenditures. The issues are:
                1.     Does the Order of Hearing of July 14, 2014, as
        amended foreclose BMO HARRIS’ security interest with finality
        against the interest of [GC 2548]?
                2.     Notwithstanding the fact that [GC 2548] took on
        the obligations of the Lease without having actually signed same

Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015   Page 7 of 25
        is said Intervening Defendant subject to the provisions related to
        its predecessor, MCSS?
        FINDINGS OF FACTS
                A preponderance of the evidence established the following
        facts:
                1.     The Lease, a real estate interest, is owned by the
        landlord, IP-TL Century Plaza, LLC.
                2.     BMO HARRIS is foreclosing upon a leasehold
        interest.
                3.     With the exception of the Intervening Defendant all
        other Defendants have been defaulted and that those Defendants
        have no existing right to possession or claim to the property at
        issue.
                4.     The Court appointed a Receiver on April 18, 2013;
        moreover, the Receiver demanded no rents nor initiated no
        lawsuits against the Intervening Defendant.
                5.     Since August, 2007 the Intervening Defendant has
        operated the Golden Coral restaurant in Merrillville, Indiana in
        accordance with and consistent with the Lease.
                6.     The Intervening Defendant is not affiliated with any
        of the defaulted Defendants.
                7.     The Intervening Defendant has not paid any
        payments to BMO Harris or its assignor at any time pursuant to
        the Leasehold Mortgage or note.
                8. The Intervening Defendant is the sole entity which can
        currently operate a Golden Corral restaurant as a franchisee at the
        Merrillville location which is the subject of this lawsuit.
                9.     Since taking possession of the premises in August,
        2007, the Intervening Defendant has made improvements on the
        property.
        PRINCIPLES OF LAW
                1.     The Court shall further determine whether or not
        the default judgment of July 14, 2014 as amended binds the
        Intervening Defendant.
                2.     In determining whether a security holder of a
        leasehold has a possessory interest of real estate, courts examine
        whether a lessor is privy to said security agreement.

Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015   Page 8 of 25
                3.     The Court shall determine BMO HARRIS’ ability
        to remove the Intervening Defendant from real estate located at
        8215 Broadway, Merrillville, Indiana pursuant to IC 34-30-10-4
        et seq.[]
        ANALYSIS
                In the matter before the Court a default judgment of
        foreclosure on the Note and Leasehold Mortgage between BMO
        HARRIS, MCSS and other defendants except for Peter
        [Ci]nquegrani who agreed to a judgment of foreclosure being
        entered against him to the Order of Hearing of July 14, 2014, as
        amended. The aforesaid order forecloses BMO HARRIS’
        security with finality and entitles BMOHARRIS [sic] to
        immediately execute said foreclosure.
                The real estate owner, IP-TL Century Plaza, LLC is not a
        party in the herein cause of action. The Leasehold Mortgage,
        however, spells out the relationship between IP-TL Century
        Plaza, LLC and BMO HARRIS. Consequently, IP-TL Century
        Plaza, LLC has protection of its rights regardless of whom the
        lessee might be given the Leasehold Mortgage.
                The intervening Defendant argues that BMO HARRIS
        failed to set forth evidence of assignment of the Leasehold
        Mortgage and, thus, cannot sustain[] its judgment of foreclosure.
        Indiana Courts have held “the assignment is not the foundation
        of the action in (foreclosure cases), and that it is not necessary to
        set out a copy of such assignment”. Stanford v. Broadway
        Savings & Loan Company, 24 N.E. 154, 155 (Ind. 1890). Since
        the Intervening Defendant was not a party to the contract
        between BMO HARRIS and MCSS, not in privity with BMO
        HARRIS or MCSS, and not an intended third party beneficiary
        of the Leasehold Mortgage it lacks standing to assert contract
        defen[ses]. Harold McComb & Son, Inc. v. JP Morgan Chase
        Bank, NA, 892 N.E.2d 1255 (Ind. Ct. App. 2008). Williams v.
        Eggleston, 170 U.S. 304 (1898).
                The statutory argument that the Intervening Defendant
        postulate[s] has no basis herein due to the fact that BMO
        HARRIS is probably seeking its remedy under IC 32-30-10, et
        seq.[] Moreover, the Leasehold Mortgage is a security interest
Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015      Page 9 of 25
        flowing with the negotiable instrument and attaching to the
        collateral under I.C. 26-1-9.1-203 the transaction is govern by
        Article 3 and enforceable under Article 9[.1] of the Uniform
        Commercial Code. BMO HARRIS is entitled to take possession
        of the collateral given the fact that the Intervening Defendant has
        not made a requisite payment to the Receiver notwithstanding
        that said Receiver has not made any demands of same on said
        Intervening Defendant. The Leasehold Mortgage in essence
        binds the Intervening Defendant given the fact that there was a
        default judgment on the critical parties in the herein proceedings.
        CONCLUSIONS OF LAW
               1.      The default judgment of July 14, 2014, as amended
        binds the Intervening Defendant.
               2.      The lessor, IP-TL Century Plaza, LLC, is privy to
        the herein Leasehold Mortgage.
               3.      BMO HARRIS has standing to remove the
        Intervening Defendant from the real estate located at 8215
        Broadway, Merrillville, Indiana pursuant to IC 34-30-10-4.
        ORDER
        The Court orders as follows:
               (a.) The Motion for Possession of BMO HARRIS is
        granted.
               (b.) The Intervening Defendant is ordered to vacate any
        right or obligation it holds to the leasehold at 8215 Broadway,
        Merrillville, Indiana within (30) thirty days from the date of the
        herein order.
               (c.) In the event the Intervening Defendant fails to
        vacate the leasehold, the Sheriff of Lake County shall enter upon
        said interest and eject the Intervening Defendant or any other
        person or party, who, since the commencement of this action,
        may have come into possession of the herein leasehold interest
        and put BMO HARRIS in full, peaceful and quiet possession of
        the leasehold interest without delay.
               (d.) This matter is hereby certified for interlocutory
        appeal.
               ALL OF WHICH IS ORDERED this 19th day of
        September, 2014.

Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015   Page 10 of 25
       Appellant’s App. pp. 26-30.


[10]   GC 2548 contends that (1) the trial court erred in concluding that Article 9.1

       applied; (2) GC 2548 is an equitable assignee of Borrower’s Lease; (3) the

       equitable assignment of the Lease terminated BMO Harris’s security interest;

       and (4) that even if BMO Harris’s security interest is still valid, BMO Harris is

       not entitled to immediate possession of the Parcel. BMO Harris counters that

       (1) GC 2548 waived certain arguments, (2) GC 2548 was bound by the default

       judgment against defendants, (3) Article 9.1 of the UCC applies, (4) GC 2548 is

       not entitled to equitable relief, and (5) the trial court correctly entered its order

       of possession in favor of BMO Harris.



                                  Discussion and Decision
[11]   Where, as here, the trial court has issued written findings and conclusions, our

       standard of review is well-settled:

               First, we determine whether the evidence supports the findings
               and second, whether the findings support the judgment. In
               deference to the trial court’s proximity to the issues, we disturb
               the judgment only where there is no evidence supporting the
               findings or the findings fail to support the judgment. We do not
               reweigh the evidence, but consider only the evidence favorable to
               the trial court’s judgment. Challengers must establish that the
               trial court’s findings are clearly erroneous. Findings are clearly
               erroneous when a review of the record leaves us firmly convinced
               a mistake has been made. However, while we defer substantially
               to findings of fact, we do not do so to conclusions of law.
               Additionally, a judgment is clearly erroneous under Indiana Trial

       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015      Page 11 of 25
               Rule 52 if it relies on an incorrect legal standard. We evaluate
               questions of law de novo and owe no deference to a trial court’s
               determination of such questions.

       Balicki v. Balicki, 837 N.E.2d 532, 535-36 (Ind. Ct. App. 2005) (citing Carmichael

       v. Siegel, 754 N.E.2d 619, 625 (Ind. Ct. App. 2001)), trans. denied.


          I. Whether GC 2548 has Waived Certain Arguments
[12]   BMO Harris argues that GC 2548 has waived certain arguments for appellate

       review. Specifically, BMO Harris contends that GC 2548 failed to make any

       argument in the trial court regarding the equitable assignment of Borrower’s

       Lease and may not now raise it for the first time on appeal.


               As a general rule, a party may not present an argument or issue
               to an appellate court unless the party raised that argument or
               issue to the trial court. Pitman v. Pitman, 717 N.E.2d 627, 633
               (Ind. Ct. App. 1999). This rule exists because trial courts have
               the authority to hear and weigh the evidence, to judge the
               credibility of witnesses, to apply the law to the facts found, and to
               decide questions raised by the parties. See Whiteco Indus., Inc. v.
               Nickolick, 549 N.E.2d 396, 398 (Ind. Ct. App. 1990). Appellate
               courts, on the other hand, have the authority to review questions
               of law and to judge the sufficiency of the evidence supporting a
               decision. Id. The rule of waiver in part protects the integrity of
               the trial court; it cannot be found to have erred as to an issue or
               argument that it never had an opportunity to consider.
               Conversely, an intermediate court of appeals, for the most part, is
               not the forum for the initial decisions in a case. Consequently,
               an argument or issue not presented to the trial court is generally
               waived for appellate review. Id.




       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015     Page 12 of 25
       GKC Indiana Theatres, Inc. v. Elk Retail Investors, LLC., 764 N.E.2d 647, 651 (Ind.

       Ct. App. 2002).


[13]   BMO Harris points to the fact that GC 2548 did not specifically argue equitable

       assignment at the default judgment or possession hearings on July 14 and

       August 20, 2014, respectively. While essentially conceding that this is true, GC

       2548 contends that the equitable assignment issue was adequately before the

       trial court because it was raised in its counter/third-party claim, filed on July

       11, 2014. In support of its position, GC 2548 includes passages from the

       counter/third-party claim in its reply brief. This, along with the fact that GC

       2548 presented evidence at the August 20, 2014, hearing relating to the issue, is

       adequate to preserve the issue for appellate review.


[14]   While there does not seem to be any reason to doubt the accuracy of the quoted

       passages from the counter/third-party claim, and BMO Harris does not contest

       their authenticity or accuracy, the fact is that GC 2548’s counter/third-party

       claim does not appear in the record on appeal: it was not included in BMO

       Harris’s Appellant’s Appendix and GC 2548 did not file an appendix. As a

       general rule, this court may not consider material that is not properly part of the

       record on appeal. See King v. State, 877 N.E.2d 518, 522 n.2 (Ind. Ct. App.

       2007) (“[W]e may not and should not consider material that is not part of the

       record.”).


[15]   Under the circumstances of this case, however, we conclude that application of

       waiver would be inappropriate. First, in our view it was BMO Harris’s


       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015    Page 13 of 25
       responsibility to point out that GC 2548’s counter/third-party claim was not

       part of the record on appeal, and it did not. BMO Harris could have filed a

       motion to strike that portion of GC 2548’s reply brief but did not. Second, it

       seems a near certainty that the result of a motion to strike portions of GC 2548’s

       reply brief would have been a request to file a belated appendix, a request that

       likely would have been granted in the interest of deciding issues on the merits.

       Third, GC 2548 did, in fact, present evidence related to the equitable

       assignment issue at the hearing on August 20, 2014. We conclude that

       application of the waiver rule would be inappropriate in this case, allowing this

       court to reach the merits of all of GC 2548’s arguments.


          II. Whether the Trial Court Erred in Concluding that
              GC 2548 was not Equitably Assigned the Lease
[16]   GC 2548 argues that despite never having been made a party to the Lease, it

       was nonetheless equitably assigned the Lease by Borrower and that the trial

       court erroneously failed to so conclude. GC 2548 follows this argument by

       claiming that the alleged equitable assignment of the Lease extinguished BMO

       Harris’s security interest. It is worth noting that GC 2548 is appealing from a

       negative judgment on this claim, making its task difficult on appeal:

               A judgment entered against a party who bore the burden of proof
               at trial is a negative judgment. Garling v. Ind. Dep’t of Natural Res.,
               766 N.E.2d 409, 411 (Ind. Ct. App. 2002). On appeal, we will
               not reverse a negative judgment unless it is contrary to law.
               Mominee v. King, 629 N.E.2d 1280, 1282 (Ind. Ct. App. 1994).
               To determine whether a judgment is contrary to law, we consider
               the evidence in the light most favorable to the appellee, together

       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015       Page 14 of 25
               with all the reasonable inferences to be drawn therefrom. J.W. v.
               Hendricks Cnty. Office of Family & Children, 697 N.E.2d 480, 482
               (Ind. Ct. App. 1998). A party appealing from a negative
               judgment must show that the evidence points unerringly to a
               conclusion different than that reached by the trial court.
               Mominee, 629 N.E.2d at 1282.

       Smith v. Dermatology Associates of Fort Wayne, P.C., 977 N.E.2d 1, 4 (Ind. Ct.

       App. 2012).


[17]   Although the trial court did not issue any conclusions of law regarding GC

       2548’s equitable assignment claim, GC 2548 contends that certain uncontested

       findings of fact necessarily support such a conclusion. BMO Harris argues that

       the cases regarding the equitable assignment of leases relied upon by GC 2548

       are distinguishable and that the facts and evidence do not otherwise support an

       equitable assignment. We agree with BMO Harris that the trial court’s

       conclusion on this point is not contrary to law.


[18]   GC 2548 relies on the Indiana Supreme Court’s decision in Indianapolis

       Manufacturing and Carpenters Union v. Cleveland, C., C., and I. Railway Company,

       45 Ind. 281 (1873), and our decision in Collins v. McKinney, 871 N.E.2d 363

       (Ind. Ct. App. 2007). In Indianapolis Manufacturing and Carpenters Union, the

       Cleveland, C., C., and I. (“Lessor”) leased a parcel to a man named Tate

       (“Lessee”), who operated a lumber yard thereon, with the proviso that he could

       not assign or sublet any portion of the premises without Lessor’s written

       consent. Indpls. Mfg. and Carpenters Union, 45 Ind. at 285. Lessee occupied the

       parcel until he sold his business to the Indianapolis Manufacturing and


       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015   Page 15 of 25
       Carpenters Union (“the Union”), at which point Lessee notified Lessor’s agent

       of the sale, continued to pay his rent to Lessor pursuant to the lease, and

       received an equal amount from the Union each month. Id. at 285-86. As it

       happens, Lessor objected to the Union’s occupation of the parcel and sued to

       recover possession soon after learning of it. Id. at 290. The Indiana Supreme

       Court ruled that even in the absence of a written assignment, the arrangement

       between Lessee and the Union amounted to an equitable assignment,

       something the lease did not allow. Id. Consequently, the Indiana Supreme

       Court affirmed the trial court’s ruling that Lessor was entitled to recover

       possession of the property in question. Id.


[19]   In Collins, McKinney leased two parcels of land from Collins, which it promptly

       assigned (with Collins’s consent) to Tomkinson Chrysler Jeep, Inc. Collins, 871
N.E.2d at 367. As in Indianapolis Manufacturing and Carpenters Union, the lease

       contained a no-assignment/sublet-without-consent provision. Id. at 366.

       Tompkinson subsequently sold its Chrysler Jeep dealership to Glenbrook

       Dodge, Inc., without Collins’s consent. Id. at 367. The trial court granted

       McKinney’s motion for directed verdict, concluding that Collins had produced

       insufficient evidence of a breach of contract. Id. at 369. We reversed on this

       point, reasoning as follows:


               Here, Collins presented sufficient evidence to support a jury
               finding that the arrangement between Tomkinson and Glenbrook
               constituted an equitable assignment as discussed in Indianapolis
               Manufacturing. First, the evidence as to whether there was ever
               actually a management agreement between Tomkinson and

       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015   Page 16 of 25
               Glenbrook is in conflict. At one point, Doug McKibben, the
               owner of Glenbrook, testified, “We had a Management
               Agreement.” Tr. p. 123. However, he then testified that the
               “only” agreement between Tomkinson and Glenbrook was the
               Asset Purchase Agreement. Id. at 123-24. Furthermore, there is
               evidence that Glenbrook assumed Tomkinson’s lease obligations
               for Parcel 1 in August 2004, took possession of Parcel 1, and
               began paying rent directly to McKinney for the parcel. Finally,
               there is evidence that Glenbrook began selling a different brand
               of cars than McKinney after taking possession of Parcel 1,
               suggesting that Glenbrook was in primary control. The jury
               could have reasonably found that the arrangement between
               Tomkinson and Glenbrook constituted an assignment of the
               Sublease.

       Id. at 373.


[20]   Keeping in mind that we are evaluating a claim rooted in equity, we conclude

       that the authority relied upon by GC 2548 does not help its cause. “[T]he very

       first maxim with which we meet in equity is that it will regard that as done

       which in good conscience ought to be done.”2 Sourwine v. Supreme Lodge Knights

       of Pythias of the World, 12 Ind. App. 447, 452, 40 N.E. 646, 647 (1895) (citation

       omitted). In both Indianapolis Manufacturing and Carpenters Union and Collins,

       the doctrine of equitable assignment was enlisted to aid landlords whose tenants

       had effectively–and impermissibly–assigned their leases while hoping to avoid

       the consequences because the assignment was not “official.” The facts of this

       case are quite different. Essentially, GC 2548 is seeking to employ the doctrine




       2
         The version of this passage found in the www.westlaw.com database differs from the version found in
       the Indiana Appellate Court Reports by adding commas after “which” and “conscience.”

       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015                     Page 17 of 25
       of equitable assignment so that it may assume Borrower’s beneficial rights

       without being burdened by Borrower’s most onerous obligation, i.e., the Note

       with its associated security interest. Put simply, the equities of this case do not

       favor GC 2548.


[21]   Even beyond the purely equitable concerns, this case is also distinguishable

       from Indianapolis Manufacturers and Carpenters Union and Collins on the facts

       more specifically relating to the alleged assignment. GC 2548 points to some of

       the trial court’s findings to support its argument that the trial court was

       essentially compelled to conclude that an equitable assignment of the Lease

       occurred, namely, findings that GC 2548 had operated the Golden Corral since

       2007 and that it made improvements to the Parcel. These findings do not

       necessarily support a conclusion that CG 2548 had completely taken over the

       Parcel, especially when one considers that there is no evidence that GC 2548

       ever made a single payment on the Note. GC 2548 also points to evidence in

       the record that it purchased the franchise rights for the restaurant from

       Borrower, that it dealt directly with Landlord, that BMO Harris was aware as

       far back as 2007 that it was in possession of the Parcel, and that all concerned

       were aware that it GC 2548 was not affiliated with Borrower. The trial court,

       however, made no findings regarding this evidence and was not required to

       credit it. Finally, there does not seem to be any evidence that Landlord had any

       issue with GC 2548’s occupancy of the Parcel, despite the fact that the Lease

       included the standard non-assignment/sublet language. In other words, it may

       be inferred that the Landlord seems to have viewed GC 2548’s occupancy of the


       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015      Page 18 of 25
       Parcel as something like a management agreement. When viewed in light of

       the stringent standard of review employed when a party appeals from a negative

       judgment, the findings and other evidence in the record do not point unerringly

       to a conclusion different from the trial court’s. The trial court’s conclusion in

       this regard is not clearly erroneous.3


           III. Whether The Trial Court Erred in Concluding that
            Article 9.1 of the Indiana UCC Applies to Leasehold
                                  Mortgages
[22]   GC 2548 argues that the trial court erred in applying Article 9.1 of the Indiana

       UCC, which governs secured transactions, because the interest at issue in this

       case is a leasehold, allegedly an interest in real property. BMO Harris argues

       that the trial court properly ruled that Article 9.1 (codified at Indiana Code

       chapter 26-1-9.1) applies in this case, arguing that GC 2548 has failed to

       establish that a leasehold mortgage is an interest in or lien against real property.

       This question is key because if the provisions of the Indiana Code governing

       “normal” real estate mortgage foreclosures apply, BMO Harris’s remedy in the

       event of foreclosure would be a sheriff’s sale of Borrower’s interest in the

       Parcel. On the other hand, if the provisions of the UCC apply, BMO Harris

       would have the ability to immediately take possession of the Parcel.




       3
         Because we affirm the trial court’s conclusion that there was no equitable assignment of the Lease, we
       need not address GC 2548’s argument that the equitable assignment extinguished BMO Harris’s
       security interest.

       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015                     Page 19 of 25
[23]   We agree with GC 2548. Broadly, under the provisions of the UCC dealing

       with security interests in personal property, “[e]xcept as otherwise provided in

       subsections (c) and (d), IC 26-1-9.1 applies to … a transaction, regardless of its

       form, that creates a security interest in personal property or fixtures by

       contract[.]” Ind. Code § 26-1-9.1-109(a). This provision does not include

       leaseholds on real property, and we have little hesitation in concluding that

       leaseholds on real property are neither personal property nor fixtures.

       Additionally, subsection (d) of the same statute specifically provides that, inter

       alia, “IC 26-1-9.1 does not apply to … the creation or transfer of an interest in

       or lien on real property, including a lease or rents thereunder[.]” Ind. Code § 26-1-

       9.1-109(d) (emphasis added). The plain language of the Indiana UCC indicates

       that its provisions do not apply to leasehold mortgages.


[24]   Our resolution of this issue is consistent with the weight of authority

       nationwide, which holds that a leasehold mortgage is a security interest in real

       estate and that law pertaining to security interests in personal property does not

       apply to them. See, e.g., In re Bristol Associates, Inc., 505 F.2d 1056, 1061 (3d Cir.

       1974) (“Our conclusion, that lenders need not conform to the requirements of

       Article 9 in order to retain their security interest in a real estate lease assigned to

       them as collateral, is supported, apparently unanimously, by authorities who

       have considered this problem.”).; In re Le Sueur’s Fiesta Store, Inc., 40 B.R. 160,

       162 (Bankr. D. Ariz. 1984) (“Accordingly, as an ‘instrument affecting real

       property’ a security interest in an Arizona lease is valid against the Trustee or




       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015       Page 20 of 25
       subsequent purchasers or creditors without notice only if recorded in the

       County Recorder’s office rather than with the Secretary of State.’”).


[25]   In summary, GC 2548 is correct that a leasehold mortgage foreclosure is

       governed by Indiana statutory law regarding real estate mortgages, and that the

       same foreclosure procedures need to be used. Therefore, Indiana Code chapter

       32-30-10, which details the process of mortgage foreclosure, applies.


         IV. Whether the Trial Court Erred in Concluding that
         BMO Harris is Entitled to Immediate Possession of the
                                 Parcel
[26]   Finally, GC 2548 argues that nothing in either Indiana Code chapter 32-30-10

       or the Mortgage allows BMO Harris to take immediate possession of the Parcel.

       BMO Harris responds to this contention by arguing that GC 2548 must present

       a defense in order to defeat BMO Harris’s claim of immediate possession, a

       defense that GC 2548 lacks the standing to assert. We agree with GC 2548 that

       BMO Harris has no right to immediate possession of the Parcel. GC 2548 is

       correct that Indiana Code chapter 32-30-10 contains no provisions for

       repossession by a mortgagee prior to a sheriff’s sale. The Mortgage is likewise

       silent on the topic. As this court has explained,


               In most of our states, however, the lien theory of a mortgage
               prevails and a mortgagee acquires nothing more than a lien upon
               the property mortgaged. The mortgagor retains legal title and
               foreclosure is necessary to transfer the same to the mortgagee,
               who must purchase the property at decretal sale if he wishes to
               acquire such title. See Wiltsie on Mortgage Foreclosures, Fifth

       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015   Page 21 of 25
               Edition, Vol. 1, p. 10. Indiana is unequivocally committed to the
               lien theory and the mortgagee has no title to the land mortgaged.
               The right to possession, use and enjoyment of the mortgaged
               property, as well as title, remains in the mortgagor, unless
               otherwise specifically provided, and the mortgage is a mere
               security for the debt. Baldwin v. Moroney (1910), 173 Ind. 574, 91
N.E. 3; Aetna Life Ins. Co. v. Broeker (1906), 166 Ind. 576, 77 N.E.
1092; State ex rel. v. Smith (1902), 158 Ind. 543, 63 N.E. 25, 214,
               64 N.E. 18, 63 L.R.A. 116; Lowe v. Turpie (1897), 147 Ind. 652,
               44 N.E. 25, 47 N.E. 150, 37 L.R.A. 233; United States Saving Fund
               and Investment Co. v. Harris (1895), 142 Ind. 226, 40 N.E. 1072, 41
N.E. 451; Morton v. Noble (1864), 22 Ind. 160; Fletcher v. Holmes
               (1870), 32 Ind. 497; Grable v. McCulloh (1867), 27 Ind. 472.[4]

       Oldham v. Noble, 117 Ind. App. 68, 75-76, 66 N.E.2d 614, 617 (1946).


[27]   To summarize, the default situation in Indiana is that a mortgagee has a lien

       on, but no right to possession of, the mortgaged premises, and the facts of this

       case fit the default pattern. Because BMO Harris has no right to immediate

       possession of the Parcel, GC 2548 need not present a defense. Whatever rights

       BMO Harris may have to possess the Parcel will have to be purchased at the

       sheriff’s sale conducted pursuant to Indiana Code sections 32-30-10-5, -8, and -



       4
         This string citation, as it appears in the Indiana Appellate Reports, differs in several respects from the
       citation found on the www.westlaw.com database and the printed Northeast Reporter volume. Rather
       than list the differences, the most obvious of which is the lack of italics, here is the West version for
       comparison:

               Baldwin v. Moroney, 1910, 173 Ind. 574, 91 N.E. 3, 30 L.R.A., N.S., 761; Aetna
               Life Ins. Co. v. Broeker, 1906, 166 Ind. 576, 77 N.E. 1092; State ex rel. Lewis v.
               Smith, 1902, 158 Ind. 543, 63 N.E. 25, 214, 64 N.E. 18, 63 L.R.A. 116; Lowe v.
               Turpie, 1897, 147 Ind. 652, 44 N.E. 25, 47 N.E. 150, 37 L.R.A. 233; United States
               Saving Fund & Investment Co. v. Harris, 1895, 142 Ind. 226, 40 N.E. 1072, 41 N.E.
451; Morton v. Noble, 1864, 22 Ind. 160; Fletcher v. Holmes, 1870, 32 Ind. 497;
               Grable and Others v. McCulloh, 1867, 27 Ind. 472.

       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015                         Page 22 of 25
       9. We reverse the trial court’s order giving immediate possession to BMO

       Harris.



                                                Conclusion
[28]   We conclude that GC 2548 preserved its equitable assignment claim for

       appellate review, although it has failed to establish that the trial court erred in

       finding that equitable assignment of the Lease did not occur. We further

       conclude that the trial court erred in concluding that the provisions of Article

       9.1 of the UCC applied to the leasehold mortgage in this case. Finally, because

       we have concluded that real estate mortgage procedures must be used, we

       further conclude that BMO Harris has no right to immediate possession of the

       Parcel. Consequently, we remand for a sheriff’s sale pursuant to the Indiana

       Code chapter 32-30-10.


[29]   The judgment of the trial court is affirmed in part and reversed in part, and we

       remand with instructions.


       Kirsch, J., concurs.


       Vaidik, C.J., concurs in part and dissents in part with opinion.




       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015     Page 23 of 25
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Merrillville 2548, Inc. successor to                         Court of Appeals Case No.
                                                                    45A03-1409-MF-345
       Merrillville GC 2548, Inc.,
       Appellant/Intervenor/Counterclaim

       Plaintiff,

               v.

       BMO Harris Bank N.A. f/k/a
       Harris N.A., as the assignee of the
       Federal Deposit Insurance
       Corporation as the receiver for
       Amcore Bank, N.A.,
       Appellee/Plaintiff/Counterclaim

       Defendant,




       VAIDIK, Chief Judge, concurring in part, dissenting in part.

[30]   I concur in full with the majority’s treatment of the waiver, equitable

       assignment, and UCC issues in this case. I respectfully dissent with respect to

       the final issue—whether BMO Harris is entitled to possession of the Parcel.


[31]   The majority concludes that BMO Harris must purchase its right of possession

       at a sheriff’s sale because “the default situation in Indiana is that a mortgagee

       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015                   Page 24 of 25
       has a lien on, but no right to possession of, the mortgaged premises, and the

       facts of this case fit the default pattern.” Slip op. at 22. I agree with this

       statement of the law. But here, GC 2548 is, at best, a month-to-month tenant,

       not a lessee or mortgagor. See Ind. Code § 32-31-1-2. As such, GC 2548 lacks

       any interest in the Parcel that certain mortgage-foreclosure procedures—

       particularly sheriff sales—are designed to protect.5 See Ind. Code § 32-30-10-14

       (“In all cases in which the proceeds of sale exceed the amounts described . . .

       the surplus must be paid to . . . the mortgage debtor, mortgage debtor’s heirs, or

       other persons assigned by the mortgage debtor.”). As a month-to-month

       tenant, GC 2548’s interest in the property was thirty days’ possession, and had

       there been no mortgage-foreclosure action, GC 2548 would have been entitled

       to thirty days’ notice before eviction, nothing more. See Ind. Code § 32-31-1-1.


[32]   By ordering a sheriff’s sale, I believe the majority confers greater protection

       upon GC 2548 than it deserves, given that it is merely a month-to-month tenant

       with no interest in the Parcel. I would affirm the trial court’s order giving BMO

       Harris the right to take possession of the Parcel in thirty days’ time.




       5
        The only party with interest in the Parcel was Borrower, but Borrower abandoned that interest when it
       agreed to foreclosure by default.

       Court of Appeals of Indiana | Opinion 45A03-1409-MF-345 | June 9, 2015                   Page 25 of 25